Case 5:12-cr-00001-LGW-BWC Document 168 Filed 12/10/20 Page 1of5

GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
WAYCROSS DIVISION

 

 

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
) (For Revocation of Probation or Supervised Release)
v. )
)
Olajawonne Webb ) Case Number: §:12CR00001-1
)
) USM Number: 17257-0211
Mitchell Adam Ferrell
Defendant's Attorney
THE DEFENDANT:
admitted guilt to violations of mandatory, standard, and special conditions of the term of supervision.
C1 was found in violation of condition(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended

I The defendant failed to report to the probation office in the district to which the September 11, 2017
defendant was released within 72 hours of release from the custody of the Bureau
of Prisons (mandatory condition).

2 The defendant failed to refrain from unlawful use of a controlled substance September 9, 2017
(mandatory condition).

3 The defendant failed to notify the probation officer ten days prior to a change in November 7, 2017
residence or employment (standard condition).

The defendant is sentenced as provided in pages 3 through _5_ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

LJ The defendant has not violated and is discharged as to such violation.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material fo circumstances.

Last Four Digits of Defendant’s Soc. Sec. No: 1348 Date of Imposi ent

 

 

Defendant’s Year of Birth: 199

— Signatufe of Judge

   

City and State of Defendant’s Residence:

LISA GODBEY WOOD
Douglas, Georgia UNITED STATES DISTRICT JUDGE

 

Name and Title of Judge

We c#umbe Va [o., wid

Date
GAS245D =—_—- Carev.594 Pode OG AalCrintin Cake Vor RevokamauUMent 168 Filed 12/10/20 Page 2 of 5

 

DEFENDANT:
CASE NUMBER:

Violation Number

4

Olajawonne Webb
§:12CR00001-1

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to refrain from unlawful use of a controlled substance
(mandatory condition).

The defendant failed to refrain from unlawful use of a controlled substance
(mandatory condition).

The defendant failed to refrain from unlawful use of a controlled substance
(mandatory condition).

The defendant failed to pay a fine or restitution obligation in accordance with
the schedule of payments set forth by the court (mandatory condition).

The defendant failed to participate as directed and approved by the probation
officer in a program of treatment for drug and alcohol abuse (special condition).

The defendant committed another federal, state, or local crime (mandatory
condition),

Judgment— Page 2 of 5

Violation Ended
November 17, 2017

February 22, 2018
May 31, 2018
October 23, 2020
October 23, 2020

October 23, 2020
GAS 245D CaRe,.29AB eda RQQOrlct aM oR WY RevodagAumMent 168 Filed 12/10/20 Page 3 of5

 

Judgment— Page 3 of §
DEFENDANT: Olajawonne Webb
CASE NUMBER: 5:12CRO0001-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 6 months as to each of Count 1 and Count 2, to be served concurrently.

] The Court makes the following recommendations to the Bureau of Prisons:

Designation to the federal facility in Jesup, Georgia, is recommended; however, the defendant is not to be placed in
the same facility as his cousin, Tony Tyrone Webb, Jr., USMS Reg. No. 53831-018.

The defendant is remanded to the custody of the United States Marshal.

(J ‘The defendant shall surrender to the United States Marshal for this district:
O a oO am. (© pm. on

O  asnotified by the United States Marshal.

() ‘The defendant shail surrender for service of sentence at the institution designated by the Bureau of Prisons:

[J before 2 p.m. on

 

OO as notified by the United States Marshal.

as notified by the Probation or Pretrial Services Office.

RETURN
] have executed this judgment as follows:
Defendant deliveredon eeses—‘“‘<iCO nt oe
a esesesi—‘é‘iéOO CC Wwith a certified copy of this Judgment.
UNITED STATES MARSHAL” -
By

 

DEPUTY UNITED STATES MARSHAL
Gas24sp «—-« COR. DHA BsGdaRAGAAdolafalOoR Ol RevolasmuMent 168 Filed 12/10/20 Page 4 of 5

 

Judgment— Page 4 of 5
DEFENDANT: Olajawonne Webb

CASE NUMBER: 5:12CRO0001-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Trafficking Act Assessment Fine Restitution
TOTALS $ $ $13,830 (re-imposed)

oO The determination of restitution is deferred until _
after such determination.

__. An Amended Judgment in a Criminal Case (AO 245C) will be entered

% The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Southeastern Bank $13,830 100%
TOTALS $13,830

4 Restitution amount ordered pursuant to plea agreement $

{% The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C) ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe (fine (1 restitution.

Othe interest requirement forthe O fine (restitution is modified as follows:

C1 ‘The court determined that the defendant is [ indigent ( non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Gas2sp CARR DON Fy faleMAOMAchahimlicse Ur RevobdiaMent 168 Filed 12/10/20 Page 5 of 5

 

Judgment— Page 5 of 5
DEFENDANT: Olajawonne Webb
CASE NUMBER: 5:12CRO000I-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A © Lumpsumpaymentof = — __ due immediately, balance due

O =onotlaterthan = = =— sss OP
O inaccordancewith OO C, Of DO E,or O F below; or

Xi Payment to begin immediately (may be combined with O c, © D,or O F below); or

C (© Paymentinequal § ____ (e.g. weekly, monthly, quarterly) installments of == $ over a period of
a ____ (@g., months or years), to commence. sé (0. 30 or 60 days) after the date of this judgment; or
D OO Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment

to a term of supervision; or

Payment during the term of supervised release will commence within == —_—_fe.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

ca]
O

F (© Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

oO Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
